Case 3:14-cr-00175-WHA Document 956-12 Filed 12/31/18 Page 1 of 10




           EXHIBIT L
      Case 3:14-cr-00175-WHA Document 956-12 Filed 12/31/18 Page 2 of 10



              ADOBE INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
62.

Background:

On October 10, 2017, PG&E filed an Electric Safety Incident Report (Incident No. 171010-
8558) concerning an incident that occurred near 8555 Sonoma Highway (Highway 12),
Kenwood, Sonoma County (the “incident location” as defined by the CPUC’s December 7, 2017,
letter). When PG&E was granted access to the incident location, PG&E observed a green
Eucalyptus tree that had fallen and was laying on three of three conductors of a Dunbar 1101 (12
kV) primary tap line on the ground. The Eucalyptus tree was rooted approximately 60 feet from
the distribution conductors.

According to CAL FIRE’s website, the Adobe fire is part of the “Nuns fire”, which consists of
six different fires: Nuns, Adobe, Norrbom, Pressley, Partrick and Oakmont, and the Adobe fire
started at 1:00 AM on October 9, 2017.

Incident Overview:




The incident location is served by the Dunbar 1101 Circuit. On the Dunbar 1101 Circuit, Line
Recloser 234 is the first recloser upstream of the incident location. Based on PG&E records,
there are four meters downstream of the incident location. At 10:36 PM, the smart meter at
service point 3680315905 recorded a NIC Power Down event. The smart meter at service point
9637363405, another meter downstream of the incident location, failed to report interval data
between 8:22 PM and midnight. The other two meters were not reporting on October 8.

Based on PG&E records, 6 smart meters between the incident location and Fuse 1261—the fuse
immediately upstream of the incident location—recorded a series of power off/on events
between 11:08 PM and 11:35 PM. At 11:14 PM, Line Recloser 234 operated and reclosed.

Based on PG&E records, a PG&E troubleman was the first responder to the Adobe incident. Per
the troubleman, at around 11:30 PM on October 8, he was driving north on Highway 12 to
address an outage. Along the way, he saw fire in the Kenwood area. Per the troubleman, he
stopped near a pole on Highway 12 that was close to the Chateau St. Jean winery. He saw
firefighters and asked if they needed assistance. The firefighters requested de-energization of
the lines. The troubleman called the Distribution Operator, who told him that Line Recloser 234
was nearby and could be opened remotely. Based on PG&E records, Line Recloser 234 was
CONFIDENTIAL
                                          Page 1 of 9
      Case 3:14-cr-00175-WHA Document 956-12 Filed 12/31/18 Page 3 of 10



opened remotely via SCADA at 11:35 PM, and there was fire on the load side of Line Recloser
234. Opening Line Recloser 234 cut off the source of power to the incident location.

Per the troubleman, because of the fire he observed, he worked with the Distribution Operator to
de-energize more of the line on the source side of Line Recloser 234. Based on PG&E records,
the Dunbar 1101 Circuit Breaker was opened remotely via SCADA at 12:01 AM on October 9,
de-energizing the Dunbar 1101 Circuit at that time.

Per the troubleman, after working with the Distribution Operator to de-energize the circuit, he
returned to the pole by which he had originally stopped. The pole had caught fire, and he
extinguished it. From that pole, the troubleman saw a large building on fire approximately 100
yards to the northeast. The troubleman drove into the winery property along the pole line
because from where he was, he could see that two of three fuses were blown. Based on PG&E
records, the troubleman reported at 1:10 AM that he found two of three fuses at Fuse 1261
blown. He also reported that he opened the remaining fuse and tagged it “Man on Line” and in
need of further patrol. Per the troubleman, he was unable to patrol more than one span
downstream of Fuse 1261 due to fire. The incident location is ten spans downstream of Fuse
1261. Per the troubleman, from his location, he did not see trees or wires down.

Based on PG&E records, on October 10, 2017 at 8:48 AM, another PG&E troubleman reported
that firefighters asked PG&E to cut the line in the clear and open Fuse 7443 downstream of the
incident location. At 8:49 AM, PG&E cut the line in the clear upstream of the incident location.
At 8:53 AM, PG&E opened Fuse 7443 and tagged it “Caution”.

On October 10, PG&E was permitted access to the incident location and observed a Eucalyptus
tree that had fallen and three of three primary conductors of the Dunbar 1101 (12 kV) on the
ground. The Eucalyptus tree was green, approximately 120 feet tall and rooted approximately
60 feet from the distribution conductors. The Eucalyptus tree was found laying on top of the
distribution conductors. The primary tap line conductors were #4AR (aluminum, steel
reinforced) tree wire, installed in 1966.

CAL FIRE released the incident location on October 16.

Based on PG&E records, on October 17 at 1:42 PM, the Dunbar 1101 Circuit Breaker was
closed, and at 9:23 PM, Line Recloser 234 was closed remotely via SCADA. The incident
location remained de-energized because Fuse 1261 was open. On October 21, PG&E completed
repair work at the incident location. On October 22 at 5:20 PM, Fuse 1261 was closed , restoring
power to the incident location.




CONFIDENTIAL
                                          Page 2 of 9
      Case 3:14-cr-00175-WHA Document 956-12 Filed 12/31/18 Page 4 of 10



Evidence Collection:

CAL FIRE collected a rack secondary bracket, 3 sections of #6 copper wire, an 8 foot cross-arm,
2 insulators, a steel gasket and many sections of primary tree wire. PG&E does not know
whether CAL FIRE collected additional evidence at the incident location.

On October 17, 2017, PG&E collected a smart meter at service point 3680316905, located
downstream of the incident location. On October 21, 2017, PG&E collected the base and first
one-third from the base of the subject Eucalyptus tree.

Timeline:

                                              Adobe
 Event                                          CPUC Bates Number        CAL FIRE Bates
                                                Reference                Number Reference
 October 8, 2017, 8:22 PM: Based on PG&E                                 PGE-CF_00000046
 records, the smart meter at service point
 9637363405 failed to report interval data
 between 8:22 PM and midnight.
 October 8, 2017, 10:36 PM: Based on                                     PGE-CF_00000047
 PG&E records, the smart meter at service
 point 3680315905 recorded a NIC Power
 Down event.
 October 8, 2017, 11:08 PM: Based on                                     PGE-CF_00000047
 PG&E records, 6 smart meters located
 between the incident location and Fuse 1261
  recorded a series of power off/on events
 between 11:08 PM and 11:35 PM.
 October 8, 2017, 11:14 PM: Based on            PGE-CPUC_00007876        PGE-CF_00000015
 PG&E records, Line Recloser 234 operated
 and reclosed.
 October 8, 2017, 11:35 PM: Based on            PGE-CPUC_00013124,       PGE-CF_00136070,
 PG&E records, Line Recloser 234 was            at 124                   at 070
 opened remotely via SCADA, and there was PGE-CPUC_0007876               PGE-CF_00000015
 fire on the load side of Line Recloser 234.
 October 9, 2017, 12:01 AM: Based on            PGE-CPUC_00013124,       PGE-CF_00136070,
 PG&E records, the Dunbar 1101 Circuit          at 124                   at 070
 Breaker was opened remotely via SCADA. PGE-CPUC_0007876                 PGE-CF_00000015
 October 9, 2017, 1:00 AM: According to
 CAL FIRE’s website, the Adobe fire
 started.
 October 9, 2017, 1:10 AM: Based on             PGE-CPUC_00013091        PGE-CF_00136055
 PG&E records, a troubleman reported that
 at Fuse 1261, he found two of three fuses
 had blown. He also reported that he opened
 the third fuse, and that he tagged Fuse 1261

CONFIDENTIAL
                                          Page 3 of 9
     Case 3:14-cr-00175-WHA Document 956-12 Filed 12/31/18 Page 5 of 10



                                             Adobe
Event                                          CPUC Bates Number   CAL FIRE Bates
                                               Reference           Number Reference
“Man on Line” and in need of patrol.
October 10, 2017, 8:48 AM: Based on           PGE-CPUC_00013039,   PGE-CF_00136021,
PG&E records, a different troubleman          at 039               at 021
reported that firefighters requested that
PG&E cut the line in the clear and open
Fuse 7443.
October 10, 2017, 8:49 AM: Based on           PGE-CPUC_00013039,   PGE-CF_00136021,
PG&E records, PG&E cut the line in the        at 039               at 021
clear upstream of the incident location.
October 10, 2017, 8:53 AM: Based on           PGE-CPUC_00013039,   PGE-CF_00136021,
PG&E records, PG&E opened Fuse 7443           at 039               at 021
and tagged it “Caution”.
October 10, 2017: PG&E first accessed the
site and observed the fallen tree and wire
down at the incident location.
October 16, 2017: CAL FIRE released the
incident location.
October 17, 2017, 1:42 PM: Based on           PGE-CPUC_00013124    PGE-CF_00136070
PG&E records, the Dunbar 1101 Circuit
Breaker was closed.
October 17, 2017, 9:23 PM: Based on           PGE-CPUC_00013124    PGE-CF_00136070
PG&E records, Line Recloser 234 was           PGE-CPUC_00001206    PGE-CF_00004982
closed remotely via SCADA, but power did
not flow to the incident location because
Fuse 1261 was open.
October 21, 2017: PG&E completed repair       PGE-CPUC_00015733
work at the incident location.
October 22, 2017, 5:20 PM: Based on           PGE-CPUC_00013091    PGE-CF_00136055
PG&E records, Fuse 1261 was closed,           PGE-CPUC_00001206    PGE-CF_00004982
restoring power to the incident location.




CONFIDENTIAL
                                        Page 4 of 9
      Case 3:14-cr-00175-WHA Document 956-12 Filed 12/31/18 Page 6 of 10



Source List:

 Source                                        Brief Description
 PGE-CPUC_00001203                             Adobe Single Line Diagram
 PGE-CF_00004982
 PGE-CPUC_00017161                             Log of Evidence PG&E Collected (amended
                                               response)
 PGE-CPUC_00012216                             Log of Evidence Collected by CAL FIRE
                                               (amended response)
 PGE-CPUC_00007876                             SCADA Data
 PGE-CF_00000015
 PGE-CPUC_00013039                             ILIS Report XX-XXXXXXX
 PGE-CF_00136021
 PGE-CPUC_00013091                             ILIS Report XX-XXXXXXX
 PGE-CF_00136055
 PGE-CPUC_00013124                             ILIS Report XX-XXXXXXX
 PGE-CF_00136070
 PGE-CPUC_00015733                             Electric Overhead Tag Notification 113743733
                                               (completed 10/21/17)
 PGE-CPUC_00016059                             Photo of Incident Location
 PGE-CF_00000046                               AMI Data from October 8, 2017 for Smart Meters
 PGE-CF_00000047                               at Service Points Between Fuse 1261 and Incident
                                               Location, and for Meters Downstream of Incident
                                               Location
 Adobe Electric Incident Report (Initial)      October 10, 2017 Initial Electric Incident Report
                                               for Adobe
 Adobe Electric Incident Report (20 Day)       November 6, 2017 20 Day Electric Incident
                                               Report for Adobe
 CPUC Letter                                   December 7, 2017 CPUC Letter to PG&E
                                               Regarding Clarification for Commission’s
                                               November 21, 2017 Data Request
 Response to Question 35                       December 29, 2017 Response to the CPUC’s
                                               October 2017 Wildfire Data Request
 Response to Question 36                       December 29, 2017 Response to the CPUC’s
                                               October 2017 Wildfire Data Request
 Supplemental AMI Data                         AMI Data from October 8, 2017 for Smart Meters
                                               at Service Points Between Fuse 1261 and Incident
                                               Location
 Supplemental SCADA Data                       SCADA Data from October 17, 2017 for Line
                                               Recloser 234
 Adobe Fire (Central LNU Complex)              http://cdfdata.fire.ca.gov/incidents/incidents_
 Incident Information, CAL FIRE Website        details_info?incident_id=1890
 Nuns / Adobe / Norrbom/ Pressley /            http://cdfdata.fire.ca.gov/incidents/incidents_
 Partrick Fires / Oakmont (Central LNU         details_info?incident_id=1868
 Complex) Incident Information, CAL
 FIRE Website

CONFIDENTIAL
                                            Page 5 of 9
      Case 3:14-cr-00175-WHA Document 956-12 Filed 12/31/18 Page 7 of 10



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.

CONFIDENTIAL
                                             Page 6 of 9
      Case 3:14-cr-00175-WHA Document 956-12 Filed 12/31/18 Page 8 of 10



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.




CONFIDENTIAL
                                           Page 7 of 9
      Case 3:14-cr-00175-WHA Document 956-12 Filed 12/31/18 Page 9 of 10



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.

CONFIDENTIAL
                                           Page 8 of 9
     Case 3:14-cr-00175-WHA Document 956-12 Filed 12/31/18 Page 10 of 10



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL
                                           Page 9 of 9
